Title: To George Washington from the New York Committee of Safety, 18 April 1776
From: Unknown
To: 



Sir.
In Committee of Safety New York April 18th 1776

Your recommendation of Yesterday we took into consideration immediately on receipt of it. And thereupon framed the enclosed Resolves and Orders. We cannot sufficiently thank Your Excellency for Your most delicate Attention to the civil Government of this Colony; and beg leave to give You the strongest Assurances that we most eagerly embrace this as we shall every other oppertunity of cooperating with You in every Measure which shall come recommended to us with the Argument of public Utility. We are Sir with the greatest respect Your most obedient humble Servants

By Order of the Committee
William Paulding Chairman

